      Case 5:20-cv-05146-LHK Document 301 Filed 09/09/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                       UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
11

12
                                                     Case No. 5:20-cv-05146-LHK-SVK
13   PATRICK CALHOUN, et al., on behalf of
     themselves and all others similarly situated,   [PROPOSED] ORDER APPOINTING
14                                                   COMMISSIONERS TO TAKE
           Plaintiffs,                               EVIDENCE PURSUANT TO CHAPTER
15                                                   II, ARTICLE 17 OF THE HAGUE
                  v.
                                                     CONVENTION OF 18 MARCH 1970 ON
16                                                   THE TAKING OF EVIDENCE ABROAD
     GOOGLE LLC,
17                                                   IN CIVIL OR COMMERCIAL MATTERS
            Defendant.
18                                                   Judge:   Honorable Lucy H. Koh

19

20

21

22

23

24

25

26

27

28
                                                                      Case No. 5:20-cv-05146-LHK-SVK
                                  [PROPOSED] ORDER APPOINTING COMMISSIONERS TO TAKE EVIDENCE
                                    PURSUANT TO CHAPTER II, ARTICLE 17 OF THE HAGUE CONVENTION
        Case 5:20-cv-05146-LHK Document 301 Filed 09/09/21 Page 2 of 3




 1                                          [PROPOSED] ORDER

 2          The Court, having reviewed the Joint Motion for Appointment of Commissioners to Take
 3
     Evidence Pursuant to Chapter II, Article 17 of the Hague Convention of 18 March 1970 on the
 4
                                                                        298
     Taking of Evidence Abroad in Civil or Commercial Matters (ECF No. _____), and supporting
 5
     papers submitted by Plaintiffs and Defendant, Google LLC (“Google”)
 6
            HEREBY ORDERS THAT:
 7

 8          (a)                               298 is GRANTED;
                    The Joint Motion (ECF No. ___)

 9          (b)     Pursuant to Article 17 of the Hague Convention, Remo Decurtins (the “Swiss
10 Commissioner”), Lesley E. Weaver, and Josef Ansorge (together, the “Commissioners”) are duly

11
     appointed, pending the approval of the Swiss Federal Office of Justice (“FOJ”), as commissioners
12
     to take evidence in the above-captioned action, specifically in connection with the deposition of Tim
13
     Schumann in his individual capacity;
14

15          (c)     This signed Order will be given to the counsel for the parties and the Swiss

16 Commissioner who is directed to file it together with the necessary application for authorization

17 from the relevant Swiss authorities within five (5) business days of the date of this order;

18
            (d)     Neither this Order, nor the terms of the Court’s Request (which is incorporated into
19
     this Order) shall restrict the scope of discovery otherwise permissible under the Federal Rules of
20
     Civil Procedure.
21
            (e)     Neither this Order, nor the terms of the Court’s Request (which is incorporated into
22

23 this Order) shall constitute or operate as a waiver of the attorney-client privilege, the work product

24 doctrine, or any other privileges, rights, or protections that may apply to evidence under the laws of

25 Switzerland or the United States.

26

27

28
                                                   -1-                 Case No. 5:20-cv-05146-LHK-SVK
                                   [PROPOSED] ORDER APPOINTING COMMISSIONERS TO TAKE EVIDENCE
                                      PURSUANT TO CHAPTER II, ARTICLE 17 OF THE HAGUE CONVENTION
      Case 5:20-cv-05146-LHK Document 301 Filed 09/09/21 Page 3 of 3




 1        SO ORDERED.

 2

 3   DATED: September 9, 2021
                                               HON. SUSAN van KEULEN
 4                                             United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -2-                 Case No. 5:20-cv-05146-LHK-SVK
                            [PROPOSED] ORDER APPOINTING COMMISSIONERS TO TAKE EVIDENCE
                               PURSUANT TO CHAPTER II, ARTICLE 17 OF THE HAGUE CONVENTION
